The following opinion was filed June 12, 1931:
Nelson, J.
This case is ruled by the decision announced this day in Christoph v. City of Chilton, ante, p. 418, 237 N. W. 134, wherein it is held that sec. 62.075, Stats., as enacted by ch. 353 of the Laws of 1929, is unconstitutional, void, and of no effect.
By the Court. — The judgment of the circuit court for Dodge county is reversed, with directions to dismiss the petition.
Owen, Fritz, and Wickhem, JJ., dissent.
A motion for a rehearing was denied, without costs, on October 13, 1931.